Lavery, J.,
dissenting. I respectfully disagree with
the majority’s conclusion that because judgment was rendered for the plaintiff on the cross appeal pursuant to Practice Book § 4055, the issues on the main appeal become moot.
The issues on the cross appeal set forth in the plaintiff appellee’s brief are: “(1) Did the court err in ruling that the plaintiff’s appropriate remedy for the breach of contract was damages? (2) Did the court err in arriving at a figure of $40,000 as the difference between the option price and the fair market value of the premises in determining damages, where there was no evidence before the court as to the fair market value of the premises at the time of the breach of contract?”
The issues in the cross appeal are thus limited to the remedy or damages that flow from a breach of contract. There must first be a finding of breach of contract before a court can reach the remedy or damages. A basic principle of law is that whenever one person has committed a wrong against another, the person wronged shall be awarded compensatory damages to the extent that he will be as well off as though the wrong had not been committed. Kenny v. Civil Service Commission, 197 Conn. 270, 276, 496 A.2d 956 (1985). This principle applies where there has been a breach of contract. Leventhal v. Stratford, 121 Conn. 290, 299, 184 A. 587 (1936).
*150The defendant appellant’s brief set forth the following issues: “1. Whether the trial court erred in finding that the plaintiff was entitled to exercise an option to purchase contained in a Lease Agreement subsequent to receipt of notices that the defendants had received an offer to purchase from a third party? 2. Whether the trial court erred in its award of damages to the plaintiff in the amount of $57,800.00?”
I believe this court must first find a breach of contract before we can award the remedy of damages on the cross appeal. Only after a breach is found may we then dispose of the matter of damages under Practice Book § 4055 as a sanction against the defendant-appellant for failing to file a brief on the cross appeal.
I take issue with the trial court’s finding of a breach of contract. The contract in this case was a lease with two option provisions. The first was an option to purchase at a fixed price, the second a right of first refusal to a bona fide offer. The issue presented is whether the lessee, who has not exercised the fixed price option, may purchase the property for the fixed price after he has been notified of a third party offer for an amount greater than the fixed price or whether the lessee must purchase, if he is to purchase at all, by exercising his right of first refusal by matching the offer of the third party?
The trial court found, on the basis of McDonald’s Corporation v. Lebow Realty Trust, 888 F.2d 912 (1st Cir. 1989), that the lessee may elect to purchase at the lower fixed option price. I believe, however, that under Texaco, Inc. v. Rogow, 150 Conn. 401, 409, 190 A.2d 48 (1963), Connecticut law dictates that when the holder of dual options receives notice from the lessor of an offer to purchase, the fixed price option is extinguished.1
*151I would reverse on the claim of breach of contract and remand the matter to the trial court to make a finding on whether the offer to purchase by the third party was a bona fide offer. If it was a bona fide offer, I would render judgment on the appeal for the defendant-appellant. If it was not a bona fide offer, I would uphold the trial court’s result on the breach of contract claim and render judgment for the plaintiff-appellee on the cross appeal.

 Also, where ambiguity in the language of the agreement exists, option contracts are generally strictly construed against the optionee. Smith v.
*151Hervo Realty Corporation, 199 Conn. 330, 336, 507 A.2d 980 (1986); Pigeon v. Hatheway, 156 Conn. 175, 183, 239 A.2d 523 (1968).
This rule of contract interpretation likewise leads to the conclusion that the notification of a bona fide offer to purchase by a third party for a greater amount extinguishes the optionee’s fixed price option to purchase because the agreement fails specifically to set forth the relationship between the fixed price option to purchase clause and the right of first refusal clause.